Citation Nr: 1615373	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 

2. Entitlement to service connection for abscesses, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Phoenix, Arizona currently has jurisdiction over the matter. 

In February 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board remanded this matter in April 2013.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, his skin disability is related to service.

2. Affording the Veteran the benefit of the doubt, his abscesses are related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).
 
2. The criteria for service connection for abscesses, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's service connection claims, further discussion of the Board's duties to notify and assist is not necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999). 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The diseases for which service connection may be presumed to be due to an association with herbicide agents must manifest to a degree of 10 percent at any time after military service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Skin Disability 

The Veteran seeks service connection for a skin disability, which he attributes to herbicide exposure.

The Veteran's service treatment records reflect that he was treated for a skin condition on multiple occasions.  An April 1967 treatment record shows complaints of a rash in the groin area.  A May 1967 record reveals a rash on the face that had not responded to treatment.  No further complaints of skin problems, other than abscesses, were noted in the service treatment records.  In a January 1969 Report of Medical History, the Veteran denied having a history of skin disease.  At his January 1969 separation examination, there was no evidence of rash or any other skin conditions.  

April 1991 to March 1992 private treatment records show a diagnosis of seborrheic lesions on the scalp.  Psoriasis of the elbows was noted in November 2000 and February 2003 private treatment records.  

An October 2008 statement from the Veteran indicates that he has had a rash on his neck since service.  

A December 2008 email from E.W.L., the Veteran's company commander, reflects that he remembered the Veteran had a "rather obvious bad rash on [his] face and neck which resembled severe acne or pseudo folliculitis."  He said it persisted a long time back in Vietnam.

The Veteran was afforded a VA examination in May 2012, where the diagnosis was psoriasis.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner stated that there was no evidence of a skin condition at discharge from the military either noted by the Veteran or by the examining physician in the discharge exam form.  In the claims file, there was only one note documenting a facial rash in 1967 that had "not responded to treatment" and no other follow up medical notes or complaints of the ongoing skin rash from 1967 to his discharge in 1969.  

The Board remanded the claim in April 2013 because the May 2012 examiner's opinion was inadequate.  The examiner failed to consider the Veteran's allegations of having a rash since service.  Pursuant to the Board's remand, the Veteran was afforded another VA examination in May 2013.  The VA examiner opined that it is at least as likely as not that the Veteran's skin disability was incurred in or caused by active service, to include Agent Orange exposure.  In providing this opinion, the examiner considered the Veteran's lay statements regarding having a rash since service and noted that psoriasis is known to be a chronic persistent condition.  

Initially, the Board finds that service connection is not warranted on a presumptive basis.  The Veteran had service in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded. See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Psoriasis is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted on a direct basis.  Service treatment records show that the Veteran had a skin rash in service.  The Veteran's lay statements indicate that he has had a rash since service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the Veteran is competent to report symptoms of a rash.  The Board also finds the Veteran's allegations of continuous symptoms of a rash credible.  Private treatment records support his claim that he has had a rash since service.  April 1991 to March 1992 private treatment records show a diagnosis of seborrheic lesions on the scalp.  Psoriasis of the elbows was also noted in November 2000 and February 2003 private treatment records.  Furthermore, the VA examiner opined that it is at least as likely as not that the Veteran's skin disability was incurred in or caused by active service, to include Agent Orange exposure.  The Board finds this opinion highly probative as the examiner considered the Veteran's lay statements regarding having a rash since service and noted that psoriasis is known to be a chronic persistent condition.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5107.


B. Abscesses 

The Veteran seeks service connection for abscesses, which he attributes to herbicide exposure.

The Veteran's service treatment records reflect that he was treated for abscesses in service.  In December 1966, the Veteran reported an abscess in the crotch area.  Surgery was performed and the abscess was incised and drained.  February 1968 treatment records show swelling and a lump in the groin area.  August 1968 records also show an abscess of the inguinal region.  In a January 1969 Report of Medical History, the Veteran noted having had boils. 

A March 1988 private treatment record reflects that the Veteran was seen for a scrotal abscess.  An incision and drainage was performed with purulent green yellow drainage.  Culture grew out strep and gram negative rods.  A June 1990 private treatment record also indicates the Veteran had a scrotum abscess.  An October 1991 private treatment record notes that the Veteran had a mild abscess in his right scrotal area "which he gets periodically."  January to July 2003 private treatment records show recurrent deep abscess on the right thigh.  An abscess was drained in July 2003.  

The Veteran was afforded a VA examination in November 2008.  After performing a physical examination, the examiner provided an impression of a recurrent abscess with residual scar and opined that it is less likely as not that the Veteran's condition is the proximate result of the abscess treated in service.  In providing this opinion, the examiner stated that clinical evidence, other than the Veteran's self-report, is not available to establish a link between his current skin condition and remote skin conditions treated while the Veteran was in service.  The VA examiner also stated that there was no clinical evidence to link the skin condition treated in 2003 and remote skin conditions treated while the Veteran was in service.  Links that were not present would be wound cultures from documented treated abscesses in 1966, 1968 and 2003, clinical history and treatment notes documenting semi-annual and annual treatment for abscesses occurring between 1969 and 2003 and between 2004 and 2007, or the presence of other residual scars.  Without at least one of these pieces of critical clinical evidence, no relationship between isolated skin conditions decades apart could be presumed.

In April 2013, the Board remanded this matter for a new examination.  The Board found the November 2008 examiner's opinion inadequate as the examiner failed to address all the Veteran's private treatment records.  Pursuant to the Board's remand, the Veteran was afforded another VA examination in May 2013.  The VA examiner opined that it is at least as likely as not that the Veteran's abscesses, including residual scar, were incurred in or caused by active service, to include Agent Orange exposure.  The examiner considered the Veteran's lay statements regarding having recurrent abscesses since service and noted that a recurrent groin abscess is known to be a chronically recurring condition.  

Initially, the Board finds that service connection is not warranted on a presumptive basis because abscesses are not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted on a direct basis.  Service treatment records show that the Veteran had an abscess in service.  The Veteran's lay statements indicate that he has had recurrent abscesses since service.  See Jandreau, 492 F.3d at 1377.  He is competent to make that report.  The Board also finds the Veteran credible as his allegations are well supported by private treatment records.  March 1988 to July 2003 private treatment record reflects that the Veteran was seen for scrotal abscesses and recurrent deep abscess on the right thigh.  Furthermore, the VA examiner opined that it is at least as likely as not that the Veteran's abscesses, including residual scar, were incurred in or caused by active service, to include Agent Orange exposure.  The examiner considered the Veteran's lay statements regarding having recurrent abscesses since service and noted that a recurrent groin abscess is known to be a chronically recurring condition.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for abscesses.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure is granted.

Entitlement to service connection for abscesses, to include as due  to herbicide exposure is granted.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


